 



EXHIBIT 10.1
TEJAS INCORPORATED
 
CERTIFICATE OF DESIGNATIONS
Pursuant to Section 151 of the General
Corporation Law of the State of Delaware
 
Series A Convertible Preferred Stock
(Par Value $0.001 Per Share)
     Tejas Incorporated (the “Corporation”), a corporation organized and
existing under and by virtue of the provisions of the General Corporation Law of
the State of Delaware (the “General Corporation Law”), hereby certifies that,
pursuant to the authority expressly granted to and vested in the Board of
Directors of the Corporation (the “Board of Directors”) by the Certificate of
Incorporation, as amended, of the Corporation the “Certificate of
Incorporation”) which authorizes the issuance, by the Corporation, in one or
more series of up to 100,000 shares of preferred stock, par value $0.001 per
share (the “Preferred Stock”), and in accordance with the provisions of
Section 151 of the General Corporation Law, the Board of Directors by unanimous
written consent dated August 9, 2005 duly adopted the following resolutions:
     RESOLVED, that, pursuant to the authority expressly granted to and vested
in the Board of Directors by the provisions of Article III of the Certificate of
Incorporation of the Corporation and in accordance with the provisions of
Section 151 of the General Corporation Law, the Board of Directors hereby
creates a series of Preferred Stock, herein designated as the Series A
Convertible Preferred Stock, which shall, upon issuance, consist initially of
1,000 shares of Preferred Stock (subject to increase or decrease as described
herein in accordance with Section 151(g) of the General Corporation Law), and
the powers, designations, preferences and relative, participating, optional or
other rights, and the qualifications, limitations or restrictions thereof, of
the shares of such series (in addition to the powers, designations, preferences
and relative, participating, optional or other rights, and the qualifications,
limitations or restrictions thereof, set forth in the Certificate of
Incorporation that are applicable to the Preferred Stock of all series) are
hereby fixed as follows (certain terms used herein being defined in Section 7):
1. General.
            (a) The shares of such series shall be designated the Series A
Convertible Preferred Stock (hereinafter referred to as the “Series A Preferred
Stock”).
            (b) Each share of Series A Preferred Stock shall be identical in all
respects with the other shares of Series A Preferred Stock.
            (c) The number of shares of Series A Preferred Stock shall initially
be 1,000, which number may from time to time be increased (but not above the
total number of authorized shares of Preferred Stock or decreased (but not below
the number of shares of Series A Preferred Stock then outstanding) by resolution
of the Board of Directors. Shares of Series A Preferred Stock

1



--------------------------------------------------------------------------------



 



redeemed or purchased by the Corporation or converted into Common Stock shall be
cancelled and shall revert to authorized but unissued Preferred Stock,
undesignated as to series.
            (d) No fractional shares of Series A Preferred Stock shall be
issued.
            (e) In any case where any dividend payment date or redemption date
shall not be a Business Day, then (notwithstanding any other provision of this
Certificate of Designations) payment of dividends or redemption price need not
be made on such date, but may be made on the next succeeding Business Day with
the same force and effect as if made on the dividend payment date or redemption
date; provided, however, that no interest shall accrue on such amount of
dividends or redemption price for the period from and after such dividend
payment date or redemption date, as the case may be.
2. Dividends.
            (a) The holders of shares of Series A Preferred Stock shall be
entitled to receive, when and as declared by the Board of Directors, out of
funds legally available for the payment of dividends, cumulative dividends at
the annual percentage of ten percent (10%), and no more, payable quarterly on
the 1st day of April, July, October and January, respectively, in each year,
commencing on the issuance date of the Series A Preferred Stock, with respect to
the quarterly dividend period (or portion thereof) ending on the day preceding
such respective dividend payment date.
            (b) Any dividend payments made with respect to the Series A
Preferred Stock pursuant to Section 2(a) shall be made in cash.
Dividends on the Series A Preferred Stock shall be computed for any period less
than or greater than a full quarter on the basis of a year of 360 days of equal
30-day months.
     Dividends shall be payable to the holders of record of the Series A
Preferred Stock appearing on the stock books of the Corporation at the close of
business on March 15, June 15, September 15 or December 15 preceding the next
applicable dividend payment date.
            (c) All dividends paid with respect to shares of Series A Preferred
Stock shall be paid pro rata.
            (d) No interest, or sum of money in lieu of interest, shall be
payable in respect of any dividend payment on the Series A Preferred Stock which
may be in arrears.
            (e) Subject to the foregoing, and not otherwise, such dividends
(payable in cash, stock or otherwise) as may be determined by the Board of
Directors may be declared and paid on any Junior Stock from time to time out of
any funds legally available therefor, with such effect, if any, as is specified
in Section 4, and the Series A Preferred Stock shall not be entitled to
participate in any such dividends, howsoever payable.
3. Liquidation.
            (a) In the event of any liquidation (complete or partial),
dissolution or winding up of the affairs of the Corporation, whether voluntary
or involuntary, after payment or provision for payment of the debts and other
liabilities of the Corporation, the holders of the Series A Preferred

2



--------------------------------------------------------------------------------



 



Stock shall be entitled to receive an amount in cash equal to $1,000.00 per
share (the “Liquidation Value”), plus an amount equal to all accrued dividends
on each such share to the date fixed for distribution or payment (the
“Liquidation Payment”) before any distribution is made to holders of shares of
Junior Stock upon any such liquidation (complete or partial), dissolution or
winding up of the affairs of the Corporation. If, upon any liquidation (complete
or partial), dissolution or winding up of the affairs of the Corporation,
whether voluntary or involuntary, the assets of the Corporation, or proceeds
thereof, distributable among the holders of the then outstanding shares of
Series A Preferred Stock and the holders of any shares of capital stock ranking
on a parity with the Series A Preferred Stock with respect to any distribution
of assets upon liquidation (complete or partial), dissolution or winding up of
the affairs of the Corporation, whether voluntary or involuntary, are
insufficient to pay in full all such preferential amounts payable to such
holders, then all such assets and proceeds of the Corporation thus distributable
shall be distributed among the holders of Series A Preferred Stock and the
holders of such capital stock so ranking on a parity with the Series A Preferred
Stock ratably in proportion to the respective aggregate amounts otherwise
payable with respect thereto.
            (b) Notice of any liquidation (complete or partial), dissolution or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
shall be given by mail, postage prepaid, not less than 30 days prior to the
distribution or payment date stated therein, to each holder of record of
Series A Preferred Stock appearing on the stock books of the Corporation as of
the date of such notice at the address of said holder shown therein. Such notice
shall state a distribution or payment date, the amount of the Liquidation
Payment and the place where the Liquidation Payment shall be distributable or
payable.
            (c) For the purposes of this Section 3, neither the voluntary sale,
lease, conveyance, exchange or transfer of all or substantially all the property
or assets of the Corporation (whether for cash, shares of stock, securities or
other consideration), nor the consolidation or merger of the Corporation with
one or more other entities, shall be deemed to be a liquidation (complete or
partial), dissolution or winding up of the affairs of the Corporation, unless
such voluntary sale, lease, conveyance, exchange or transfer shall be in
connection with a plan of liquidation (complete or partial), dissolution or
winding up of the affairs of the Corporation.
            (d) After the payment in cash to the holders of shares of the
Series A Preferred Stock of the full amount of the Liquidation Payment with
respect to outstanding shares of Series A Preferred Stock, the holders of
outstanding shares of Series A Preferred Stock shall have no right or claim,
based on their ownership of shares of Series A Preferred Stock, to any of the
remaining assets of the Corporation.
4. Conversion.
     4.1. Conversion. The holders of shares of Series A Preferred Stock shall
have the right, at their option, to convert such shares into shares of Common
Stock at any time on and subject to the following terms and conditions:
            (a) The Series A Preferred Stock shall be convertible at the
principal office of the Corporation, into fully paid and nonassessable shares
(calculated as to each conversion to the nearest 1/100 of a share) of Common
Stock, at the Conversion Price, determined as hereinafter provided, in effect at
the time of conversion, each share of Series A Preferred Stock being taken at
$1,000.00 for the purpose of such conversion. The price at which shares of
Common Stock shall be delivered upon

3



--------------------------------------------------------------------------------



 



conversion (herein called the “Conversion Price”) shall be initially the
Conversion Price as set forth and defined in that certain Replacement
Subordinated Convertible Promissory Note, effective as of July 7, 2004, made by
the Corporation to Salter Family Partners, Ltd. (as amended, modified, amended
and restated, or replaced pursuant to the terms thereof) at the time the
principal portion of such promissory note is converted into shares of Series A
Preferred Stock pursuant to the terms thereof. The Conversion Price (as defined
herein) shall be adjusted in certain instances as provided in Section 4.2.
            (b) In order to convert shares of Series A Preferred Stock the
holder thereof shall surrender at the office hereinabove mentioned the
certificate or certificates therefor, duly endorsed or assigned to the
Corporation or in blank, and give written notice to the Corporation at such
office that such holder elects to convert such shares. No payment or adjustment
shall be made upon any conversion on account of any dividends accrued on the
shares of Series A Preferred Stock surrendered for conversion or on account of
any dividends on the Common Stock issued upon conversion.
            (c) Shares of Series A Preferred Stock shall be deemed to have been
converted immediately prior to the close of business on the day of surrender of
the certificates for such shares for conversion in accordance with the foregoing
provisions, and at such time the rights of the holder of such shares as holders
thereof shall cease and from and after such time the person or persons entitled
to receive the Common Stock issuable upon such conversion shall be treated for
all purposes as the record holder or holders of such Common Stock. As promptly
as practicable on or after the conversion date, the Corporation shall issue and
shall deliver at such office a certificate or certificates for the number of
full shares of Common Stock issuable upon such conversion, together with payment
in lieu of any fraction of a share, as provided in Section 4.6, to the person or
persons entitled to receive the same.
            (d) If fewer than all the shares of Series A Preferred Stock
represented by a certificate are converted, upon such conversion the Corporation
shall (or cause a transfer agent for the Series A Preferred Stock to) issue a
new certificate representing the shares not so converted.
            (e) Notwithstanding the foregoing, the Corporation shall have the
right to cause the conversion of the shares of Series A Preferred Stock into
Common Stock following a Conversion Event subject to the terms and conditions
set forth herein. If the Corporation exercises such right, the Corporation shall
promptly provide written notice of such conversion to the holders of the
Series A Preferred Stock.
     4.2. Adjustments. In order to prevent dilution of the rights granted under
the shares of Series A Preferred Stock and to grant the holders certain
additional rights, the Conversion Price shall be subject to adjustment from time
to time as provided in this Section 4.2. For the avoidance of doubt, the
adjustment provisions in this Section 4.2 shall apply only to shares of Series A
Preferred Stock outstanding at the time of the event giving rise to such
adjustment rights.
            (a) Subdivisions and Combinations. In the event the Corporation
shall, at any time or from time to time after the Original Issue Date while the
shares of Series A Preferred Stock remain outstanding, effect a subdivision (by
any stock split or otherwise) of the outstanding shares of Common Stock into a
greater number of shares of Common Stock (other than (x) a subdivision upon a
merger or consolidation or sale to which Section 4.2(f) applies or (y) a stock
split effected by means of a stock dividend or distribution to which Section
4.2(b) applies), then and in each such

4



--------------------------------------------------------------------------------



 



event the Conversion Price in effect at the opening of business on the day after
the date upon which such subdivision becomes effective shall be proportionately
decreased. Conversely, if the Corporation shall, at any time or from time to
time after the Original Issue Date while the shares of Series A Preferred Stock
remain outstanding, effect a combination (by any reverse stock split or
otherwise) of the outstanding shares of Common Stock into a smaller number of
shares of Common Stock (other than a combination upon a merger or consolidation
or sale to which Section 4.2(f) applies), then and in each such event the
Conversion Price in effect at the opening of business on the day after the date
upon which such combination becomes effective shall be proportionately
increased. Any adjustment under this Section 4.2(a) shall become effective
immediately after the opening of business on the day after the date upon which
the subdivision or combination becomes effective.
            (b) Common Stock Dividends. In the event the Corporation shall, at
any time or from time to time after the Original Issue Date while the shares of
Series A Preferred Stock remain outstanding, make or issue to the holders of its
Common Stock a dividend or distribution payable in, or otherwise make or issue a
dividend or other distribution on any class of its capital stock payable in,
shares of Common Stock (other than a dividend or distribution upon a merger or
consolidation or sale to which Section 4.2(f) applies), then and in each such
event the Conversion Price in effect at the opening of business on the day after
the date for the determination of the holders of shares of Common Stock entitled
to receive such dividend or distribution shall be decreased by multiplying such
Conversion Price by a fraction (not to be greater than 1):
      (i) the numerator of which shall be the total number of shares of Common
Stock issued and outstanding at the close of business on such date for
determination; and
      (ii) the denominator of which shall be the total number of shares of
Common Stock issued and outstanding at the close of business on such date for
determination plus the number of shares of Common Stock issuable in payment of
such dividend or distribution.
Any adjustment under this Section 4.2(b) shall, subject to Section 4.2(e)(iv),
become effective immediately after the opening of business on the day after the
date for the determination of the holders of shares of Common Stock entitled to
receive such dividend or distribution.
            (c) Reclassifications. A reclassification of the Common Stock (other
than any such reclassification in connection with a merger or consolidation or
sale to which Section 4.2(f) applies) into shares of Common Stock and shares of
any other class of stock shall be deemed:
      (i) a distribution by the Corporation to the holders of its Common Stock
of such shares of such other class of stock for the purposes and within the
meaning of Section 4.2(d) (and the effective date of such reclassification shall
be deemed to be “the date for the determination of the holders of Common Stock
entitled to receive such dividend or distribution” for the purposes and within
the meaning of Section 4.2(d)); and
      (ii) if the outstanding shares of Common Stock shall be changed into a
larger or smaller number of shares of Common Stock as a part of such
reclassification, such change shall be deemed a subdivision or combination, as
the case may be, of the outstanding shares of Common Stock for the purposes and
within the meaning of Section 4.2(a) (and the effective date of such
reclassification shall be deemed to be “the date upon which such subdivision
becomes effective” or “the date upon which such combination becomes

5



--------------------------------------------------------------------------------



 



  effective,” as applicable, for the purposes and within the meaning of
Section 4.2(a)).
            (d) Property Dividends. In the event the Corporation shall, at any
time or from time to time after the Original Issue Date while the shares of
Series A Preferred Stock remain outstanding, make or issue a dividend or
distribution to holders of Common Stock a Property Dividend (other than a
Receivable Dividend, a Received Dividend or an Excluded Dividend), then and in
each such event the Conversion Price in effect immediately prior to the close of
business on the date for the determination of the holders of Common Stock
entitled to receive such dividend or distribution shall be decreased by
multiplying such Conversion Price by a fraction (not to be greater than 1):
      (i) the numerator of which shall be the Current Market Price per share of
Common Stock on such date for determination minus the portion applicable to one
share of Common Stock of the fair market value (as determined in good faith by
the Board of Directors of the Corporation, whose determination shall be
conclusive and evidenced by a Board Resolution) of such Property Dividend so
distributed; and
      (ii) the denominator of which shall be such Current Market Price per share
of Common Stock.
Any adjustment under this Section 4.2(d) shall, subject to Section 4.2(e)(iv),
become effective immediately prior to the opening of business on the day after
the date for the determination of the holders of Common Stock entitled to
receive such dividend or distribution. If the Board of Directors determines the
fair market value of any Property Dividend for purposes of this Section 4.2(d)
by reference to the actual or when issued trading market for any securities
comprising such Property Dividend, it must in doing so consider the prices in
such market over the same period used in computing the Current Market Price per
share of Common Stock.
            (e) Other Provisions Applicable to Adjustments. The following
provisions shall be applicable to the making of adjustments to the Conversion
Price under this Section 4.2:
      (i) Treasury Stock. The dividend or distribution of any issued shares of
Common Stock owned or held by or for the account of the Corporation shall be
deemed a dividend or distribution of shares of Common Stock for purposes of this
Section 4.2. For the purposes of this Section 4.2, the number of shares of
Common Stock at any time outstanding shall not include shares held in the
treasury of the Corporation but shall include shares issuable in respect of
scrip certificates issued in lieu of fractions of shares of Common Stock.
      (ii) When Adjustments Are to be Made. The adjustments required by
Sections 4.2(a), 4.2(b), 4.2(c), and 4.2(d), shall be made whenever and as often
as any specified event requiring an adjustment shall occur, except that no
adjustment of the Conversion Price that would otherwise be required shall be
made unless and until such adjustment either by itself or with other adjustments
not previously made increases or decreases the Conversion Price immediately
prior to the making of such adjustment by at least 1%. Any adjustment
representing a change of less than such minimum amount (except as aforesaid)
shall be carried forward and made as soon as such adjustment, together with
other adjustments required by Sections 4.2(a), 4.2(b), 4.2(c), and 4.2(d), and
not previously made, would result in such minimum adjustment.

6



--------------------------------------------------------------------------------



 



      (iii) Fractional Interests. In computing adjustments under Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.
      (iv) Deferral Of Issuance Upon Conversion. In any case in which
Sections 4.2(b) or 4.2(d) shall require that a decrease in the Conversion Price
be made effective prior to the occurrence of a specified event and any share of
Series A Preferred Stock is converted after the time at which the adjustment
became effective but prior to the occurrence of such specified event and, in
connection therewith, Section 4.1(a) shall as a result of such reduction in the
Conversion Price require a corresponding increase in the number of shares of
Common Stock into which such share of Series A Preferred Stock is convertible,
the Corporation may elect to defer until the occurrence of such specified event
(A) the issuance to the holder of such share of Series A Preferred Stock (or
other Person entitled thereto) of, and the registration of such holder (or other
Person) as the record holder of, the Common Stock over and above the Common
Stock issuable upon such conversion on the basis of the number of shares of
Common Stock obtainable upon conversion of such share of Series A Preferred
Stock immediately prior to such adjustment and (B) the corresponding reduction
in the Conversion Price; provided, however, that the Corporation shall deliver
to such holder or other person a due bill or other appropriate instrument that
meet any applicable requirements of the principal national securities exchange
or other market on which the Common Stock is then traded and evidences the right
of such holder or other Person to receive, and to become the record holder of,
such additional shares of Common Stock, upon the occurrence of such specified
event requiring such adjustment (without payment of any amount in respect of
such additional shares).
            (f) Changes in Common Stock. In case at any time or from time to
time after the Original Issue Date while the shares of Series A Preferred Stock
remain outstanding, the Corporation shall be a party to or shall otherwise
engage in any transaction or series of related transactions constituting:
      (i) a merger of the Corporation into, a consolidation of the Corporation
with, or a sale of all or substantially all of the Corporation’s assets to, any
other Person (a “Non-Surviving Transaction”), or
      (ii) any merger of another Person into the Corporation in which the
previously outstanding shares of Common Stock shall be cancelled, reclassified
or converted or changed into or exchanged for securities of the Corporation or
other property (including cash) or any combination of the foregoing (a
“Surviving Transaction”; any Non-Surviving Transaction or Surviving Transaction
being herein called a “Transaction”),
then, as a condition to the consummation of such Transaction, the Corporation
shall (or, in the case of any Non-Surviving Transaction, the Corporation shall
cause such other Person to) make lawful provision as a part of the terms of such
Transaction whereby:
      (x) so long as any share of Series A Preferred Stock remains outstanding,
on such terms and subject to such conditions as shall be as nearly equivalent as
may be practicable to the provisions set forth in this Certificate of
Designations, each share of Series A Preferred Stock, upon the conversion
thereof at any time on or after the consummation of such Transaction, shall be
convertible into, in lieu of the Common Stock issuable upon such

7



--------------------------------------------------------------------------------



 



conversion prior to such consummation, only the securities or other property
(“Substituted Property”) that would have been receivable upon such Transaction
by a holder of the number of shares of Common Stock into which such share of
Series A Preferred Stock was convertible immediately prior to such Transaction,
assuming such holder of Common Stock:
      (A) is not a Person with which the Corporation consolidated or into which
the Corporation merged or which merged into the Corporation or to which such
sale or transfer was made, as the case may be (“Constituent Person”), or an
Affiliate of a Constituent Person; and
      (B) failed to exercise his rights of election, if any, as to the kind or
amount of securities, cash and other property receivable upon such Transaction
(provided that if the kind or amount of securities, cash and other property
receivable upon such Transaction is not the same for each share of Common Stock
held immediately prior to such Transaction by other than a Constituent Person or
an Affiliate thereof and in respect of which such rights of election shall not
have been exercised (“Non-Electing Share”), then, for the purposes of this
Section 4.2(f), the kind and amount of securities, cash and other property
receivable upon such Transaction by each Non-Electing Share shall be deemed to
be the kind and amount so receivable per share by a plurality of the
Non-Electing Shares); and
      (y) the rights and obligations of the Corporation (or, in the event of a
Non-Surviving Transaction, such other Person) and the holders of shares of
Series A Preferred Stock in respect of Substituted Property shall be as nearly
equivalent as may be practicable to the rights and obligations of the
Corporation and holders of shares of Series A Preferred Stock in respect of
Common Stock hereunder as set forth in Section 4.1 hereof and elsewhere herein.
Such lawful provision shall provide for adjustments which, for events subsequent
to the effective date of such lawful provision, shall be as nearly equivalent as
may be practicable to the adjustments provided for in this Section 4.2. The
above provisions of this Section 4.2(f) shall similarly apply to successive
Transactions.
            (g) Compliance with Governmental Requirements. Before taking any
action that would cause an adjustment reducing the Conversion Price below the
then par value of any of the shares of Common Stock into which the shares of
Series A Preferred Stock are convertible, the Corporation will take any
corporate action that may be necessary in order that the Corporation may validly
and legally issue fully paid and non-assessable shares of such Common Stock at
such adjusted Conversion Price.
            (h) Optional Tax Adjustment. The Corporation may at its option, at
any time while the shares of Series A Preferred Stock remain outstanding,
increase the number of shares of Common Stock into which each share of Series A
Preferred Stock is convertible, or decrease the Conversion Price, in addition to
those changes required by Sections 4.2(a), 4.2(b), 4.2(c) or 4.2(d), as deemed
advisable by the Board of Directors, in order that any event treated for Federal
income tax purposes as a dividend of stock or stock rights shall not be taxable
to the recipients.
            (i) Shares of Series A Preferred Stock Deemed Convertible. For
purposes solely of this Section 4, the number of shares of Common Stock which
the holder of any share of Series A

8



--------------------------------------------------------------------------------



 



Preferred Stock would have been entitled to receive had such share of Series A
Preferred Stock been converted in full at any time or into which any share of
Series A Preferred Stock was converted at any time shall be determined assuming
such share of Series A Preferred Stock was convertible in full at such time,
although such share of Series A Preferred Stock may not be convertible in full
at such time pursuant to Section 4.1.
            (j) Notice of Adjustment. Upon the occurrence of each adjustment of
the Conversion Price pursuant to this Section 4.2, the Corporation at its
expense shall promptly:
      (i) compute such adjustment in accordance with the terms hereof;
      (ii) after such adjustment becomes effective, deliver a notice to each
holder of record of the shares of Series A Preferred Stock appearing on the
stock books of the Corporation as of the date of such notice at the address of
said holder shown therein which notice shall set forth such adjustment
(including the kind and amount of securities, cash or other property for which
the shares of Series A Preferred Stock shall be convertible and the Conversion
Price) and showing in detail the facts upon which such adjustment is based; and
      (iii) deliver to the transfer agent or agents for the Series A Preferred
Stock a certificate of the Treasurer of the Corporation setting forth the
Conversion Price and the number of shares of Common Stock into which each share
of Series A Preferred Stock is convertible after such adjustment and setting
forth a brief statement of the facts requiring such adjustment and the
computation by which such adjustment was made (including a description of the
basis on which the Current Market Price of the Common Stock or the fair market
value of any evidences of indebtedness, shares of capital stock, securities,
cash or other assets or consideration used in the computation was determined).
            (k) Statement on Certificates. Irrespective of any adjustment in the
Conversion Price or the amount or kind of shares into which the shares of
Series A Preferred Stock are convertible, certificates for shares of Series A
Preferred Stock theretofore or thereafter issued may continue to express the
same Conversion Price initially applicable or amount or kind of shares initially
issuable upon conversion of the Series A Preferred Stock evidenced thereby.
      4.3. Fractional Interest. The Corporation shall not be required upon the
conversion of any share of Series A Preferred Stock to issue any fractional
shares, but may, in lieu of issuing any fractional share of Common Stock that
would otherwise be issuable upon such conversion, pay a cash adjustment in
respect of such fraction in an amount equal to the same fraction of the Current
Market Price per share on the date of such conversion. If more than one share of
Series A Preferred Stock shall be presented for conversion at the same time by
the same holder, the number of full shares of Common Stock which shall be
issuable upon such conversion thereof shall be computed on the basis of the
aggregate number of shares of Series A Preferred Stock so to be converted. The
holders expressly waive their right to receive any fraction of a share of Common
Stock or a stock certificate representing a fraction of a share of Common Stock
if such amount of cash is paid in lieu thereof.
      4.4. Reservation and Authorization of Common Stock. The Corporation
covenants that, so long as any shares of Series A Preferred Stock remain
outstanding, the Corporation will at all times reserve and keep available, from
its authorized and unissued Common Stock solely for issuance and delivery upon
the conversion of the shares of Series A Preferred Stock and free of

9



--------------------------------------------------------------------------------



 



preemptive rights, such number of shares of Common Stock and other securities,
cash or property as from time to time shall be issuable upon the conversion in
full of all outstanding shares of Series A Preferred Stock.
      4.5. No Dividend Rights. Subject to the provisions of Sections 4.2 and 4.6
hereof and except as may be specifically provided for herein, until the
conversion of any share of Series A Preferred Stock:
      (i) no holder of any share of Series A Preferred Stock shall have or
exercise any rights by virtue hereof as a holder of Common Stock, including,
without limitation, the right to receive dividends and other distributions as a
holder of Common Stock or to receive notice of, or attend, meetings or any other
proceedings of holders of Common Stock;
      (ii) the consent of any such holder as a holder of Common Stock shall not
be required with respect to any action or proceeding of the Corporation;
      (iii) no such holder, by reason of the ownership or possession of a share
of Series A Preferred Stock, shall have any right to receive any cash dividends,
stock dividends, allotments or rights or other distributions paid, allotted or
distributed or distributable to the holders of Common Stock prior to, or for
which the relevant record date preceded, the date of the conversion of such
share of Series A Preferred Stock; and
      (iv) no such holder shall have any right not expressly conferred hereunder
or by applicable law with respect to the share of Series A Preferred Stock held
by such holder.
      4.6. Required Notices to Holders. In the event the Corporation shall
propose:
      (i) to make or issue any dividend or other distribution to holders of
Common Stock of any stock, other securities, cash, assets or property or of any
rights to subscribe for or purchase any shares of stock of any class or any
other securities, rights or options; or
      (ii) to effect any Transaction; or
      (iii) to effect the voluntary or involuntary dissolution, liquidation or
winding-up of the Corporation; or
      (iv) to effect any reclassification of its Common Stock,
then, and in each such case, the Corporation shall cause to be filed with the
transfer agent or agents for the Series A Preferred Stock and shall give notice
of such proposed action to each holder of record of the shares of Series A
Preferred Stock appearing on the stock books of the Corporation as of the date
of such notice at the address of said holder shown therein. Such notice shall
specify (x) the date on which a record is to be taken for the purposes of such
dividend or distribution; or (y) the date on which such reclassification,
Transaction, liquidation, dissolution or winding up is expected to become
effective and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
Transaction, liquidation, dissolution or winding up. Such notice shall be given,
in the case of any action covered by clause (i) above, at least 10 days prior to
the record date for determining holders of the Common Stock for purposes of much
action

10



--------------------------------------------------------------------------------



 



or, in the case of any action covered by clauses (ii) through (iv) above, at
least 20 days prior to the applicable effective or expiration date specified
above or, in any such case, prior to such earlier time as notice thereof shall
be required to be given pursuant to Rule l0b-17 under the Exchange Act.
      If at any time the Corporation shall cancel any of the proposed
transactions for which notice has been given under this Section 4.6 prior to the
consummation thereof, the Corporation shall give prompt notice of such
cancellation to each holder of record of the shares of Series A Preferred Stock
appearing on the stock books of the Corporation as of the date of such notice at
the address of said holder shown therein.
      4.7. Payment of Taxes. The Corporation shall pay any and all taxes (other
than income taxes) that may be payable in respect of the issue or delivery of
shares of Common Stock on conversion of shares of Series A Preferred Stock
pursuant hereto. The Corporation shall not be required, however, to pay any tax
or other charge imposed in respect of any transfer involved in the issue and
delivery of any certificates for shares of Common Stock or payment of cash or
other property to any Recipient other than the holder of the share of Series A
Preferred Stock converted, and in case of such transfer or payment, the transfer
agent or agents for the Series A Preferred Stock and the Corporation shall not
be required to issue or deliver any certificate or pay any cash until (a) such
tax or charge has been paid or an amount sufficient for the payment thereof has
been delivered to the transfer agent or agents for the Series A Preferred Stock
or the Corporation or (b) it has been established to the Corporation’s
satisfaction that any such tax or other charge that is or may become due has
been paid.
5. Voting.
            (a) The holders of shares of Series A Preferred Stock shall vote on
an “as converted” basis with the holders of Common Stock on all matters put to a
vote of holders of Common Stock. As to matters upon which holders of shares of
Series A Preferred Stock are entitled to vote as a separate class, the holders
of Series A Preferred Stock shall be entitled to one vote per share.
            (b) Except as provided under Section 5(a) and as otherwise required
by law, the holders of shares of Series A Preferred Stock shall not have the
right or power to vote on any question or in any proceeding or to be represented
at or to receive notice of any meeting of capital stock of the Corporation.
6. Rank.
      In the payment of dividends and in the distribution of assets upon the
liquidation (complete or partial), dissolution or winding up of the affairs of
the Corporation, the shares of Series A Preferred Stock shall rank senior and
prior to the shares of Common Stock, par value $0.001 per share, of the
Corporation.
7. Certain Definitions.
      As used herein with respect to the Series A Preferred Stock, the following
terms shall have the following meanings:

11



--------------------------------------------------------------------------------



 



      “Accrued Dividends”, with respect to any share of any class or series,
means an amount computed at the annual dividend rate for the class or series of
which the particular share is a part, from and including the date on which
dividends on such share became cumulative to and including the date to which
such dividends are to be accrued, less the aggregate amount of all dividends
theretofore paid thereon.
      “Board of Directors” has the meaning set forth in the introductory
paragraph of this Certificate of Designations.
      “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a legal holiday in the State of New York or a day on which banking
institutions and trust companies in Borough of Manhattan, The City of New York
are authorized or obligated by law, regulation or executive order to close.
      “Certificate of Incorporation” has the meaning set forth in the
introductory paragraph of this Certificate of Designations.
      “Common Stock” means any capital stock of any class or series of the
Corporation (including, on the Original Issue Date, the Common Stock, par value
$0.001 per share, of the Corporation) which has no preference in respect of
dividends or of amounts payable in the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Corporation. However, subject to
the provisions of Section 4.2(f), shares issuable upon conversion of Series A
Preferred Stock shall include only shares of the class of capital stock of the
Corporation designated as Common Stock, par value $0.00l per share, of the
Corporation on the Original Issue Date or shares of any class or classes
resulting from any reclassification or reclassifications thereof and which have
no preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation and which are not subject to redemption by the Corporation;
provided, however, that if at any time there shall be more than one such
resulting class, the shares of each such class then so issuable shall be
substantially in the proportion which the total number of shares of such class
resulting from all such reclassifications bears to the total number of shares of
all such classes resulting from all such reclassifications.
      “Constituent Person” has the meaning set forth in Section 4.2(f).
      “Conversion Event” means the occurrence of the Common Stock trading above
$10.00 per share (as appropriately adjusted based on any adjustments to the
Conversion Price) for 10 consecutive Trading Days with a trading volume of at
least 50,000 shares (as appropriately adjusted based on any adjustments to the
Conversion Price) for each such Trading Day.
      “Conversion Price” means the conversion price per share of Common Stock,
initially set as set forth in Section 4.1(a) and subject to adjustment as
provided in Section 4.2.
      “Corporation” has the meaning set forth in the introductory paragraph of
this Certificate of Designations.
      “Current Market Price” means on any date:
      (i) if the reference is to the per share price of Common Stock on any date
herein specified and if on such date the Common Stock is listed or admitted to
trading on any

12



--------------------------------------------------------------------------------



 



national securities exchange or quoted on the National Association of Securities
Dealers, Inc. National Market System or otherwise traded in the over-the-counter
market in the United States:
      (A) for the purpose of any computation under this Certificate of
Designations (except under Section 4.3), the average of the Quoted Prices for
the five consecutive Trading Days selected by the Corporation commencing not
more than 20 Trading Days before, and ending not later than, the earlier of
(x) the date in question and (y) in the case of any computation under
Section 4.2(d), the day before the “ex” date for the issuance or distribution
requiring such computation; provided, however, that if the “ex” date for any
event (other than the issuance or distribution requiring such computation) that
requires an adjustment to the Conversion Price pursuant to Sections 4.2(a),
4.2(b), or 4.2(d), occurs on or after the 20th Trading Day prior to the day in
question and prior to the “ex” date for the issuance or distribution requiring
such computation, the Quoted Price for each Trading Day prior to the “ex” date
for such other event shall be adjusted by multiplying such Quoted Price by the
same fraction by which the Conversion Price is so required to be adjusted
pursuant to Sections 4.2(a), 4.2(b), or 4.2(d), as applicable, as a result of
such other event; or
      (B) for the purposes of any computation under Section 4.3, the Quoted
Price for such date or, if such date is not a Trading Day, for the next
preceding Trading Day; or
      (ii) if the reference is to the per share price of Common Stock on any
date herein specified and if on such date the Common Stock is not listed or
admitted to trading on any national securities exchange or quoted on the
National Association of Securities Dealers, Inc. National Market System or
otherwise traded in the over-the-counter market in the United States, the amount
which a willing buyer would pay a willing seller in an arm’s length transaction
on such date (neither being under any compulsion to buy or sell) for one share
of the Common Stock as determined as of such date (x) for the purposes of any
computation under this Certificate of Designations (except under Section 4.3),
by an Independent Financial Expert as set forth in value report thereof using
one or more valuation methods that such Independent Financial Expert, in its
best professional judgment, determines to be most appropriate or (y) for the
purposes of any computation under Section 4.3, by the Treasurer or Chief
Financial Officer of the Corporation in good faith, whose determination shall be
conclusive and evidenced by a certificate of such officer.
“‘Ex’ Date” means:
      (i) when used with respect to any issuance or distribution, the first date
on which the Common Stock trades regular way on the relevant exchange or in the
relevant market from which the Quoted Price was obtained without the right to
receive such issuance or distribution; or
      (ii) when used with respect to any subdivision or combination of shares of
Common Stock, the first date on which the Common Stock trades regular way on the
relevant exchange or in the relevant market after the time at which such
subdivision or combination becomes effective.

13



--------------------------------------------------------------------------------



 



      “Exchange Act” means the Securities Exchange Act of 1934, and any statute
successor thereto, in each case as amended from time to time.
      “Financial Expert” means any broker or dealer registered as such under the
Exchange Act that conducts an investment banking business of nationally
recognized standing.
      “Fully Junior Stock” means any Junior Stock over which the Series A
Preferred Stock has preference and priority in the payment of dividends and in
the distribution of assets on any liquidation (complete or partial), dissolution
or winding up of the affairs of the Corporation.
      “General Corporation Law” has the meaning set forth in the introductory
paragraph of this Certificate of Designations.
      “Holder” of shares of Series A Preferred Stock shall mean the stockholder
in whose name such Series A Preferred Stock is registered in the stock books of
the Corporation.
      “Independent Financial Expert” means any Financial Expert selected by the
Corporation that either (i) is reasonably acceptable to the holders of shares of
Series A Preferred Stock evidencing a majority of the outstanding shares of
Series A Preferred Stock or (ii) is a firm (x) which does not (and whose
directors, officers, employees and affiliates, to the knowledge of the
Corporation, do not) have a material direct or indirect financial interest in
the Corporation or any of its Affiliates (other than by virtue of compensation
paid for advice or opinions referred to in the exception to clause (z)), as
determined by the Board of Directors of the Corporation in its reasonable good
faith judgment, (y) which has not been, within the last two years, and, at the
time it is called upon to give independent financial advice to the Corporation
or any of its Affiliates, is not (and none of whose directors, officers,
employees or affiliates, to the knowledge of the Corporation, is) a promoter,
director or officer of the Corporation or any of its Affiliates or an
underwriter with respect to any of the securities of the Corporation or any of
its Affiliates and (z) which does not provide any advice or opinions to the
Corporation or Affiliates except as an independent financial expert in
connection with this Certificate of Designations.
      “Junior Right” means any option, right or share of Series A Preferred
Stock convertible into, or convertible or exchangeable for, any Junior Stock.
      “Junior Stock” means the Common Stock, par value $0.001 per share, of the
Corporation and any other class or series of shares of the Corporation hereafter
authorized over which the Series A Preferred Stock has preference or priority in
the payment of dividends or in the distribution of assets on any liquidation
(complete or partial), dissolution or winding up of the affairs of the
Corporation.
      “Liquidation Value” has the meaning set forth in Section 3(a).
      “Liquidation Payment” has the meaning set forth in Section 3(a).
      “Non-Electing Share” has the meaning set forth in Section 4.2(f).
      “Non-Surviving Transaction” has the meaning set forth in Section 4.2(f).
      “Original Issue Date” means the date on which shares of Series A Preferred
Stock are originally issued under this Certificate of Designations.

14



--------------------------------------------------------------------------------



 



      “Preferred Stock” has the meaning set forth in the introductory paragraph
of this Certificate of Designations.
      “Property Dividend” means any payment by the Corporation to all holders of
its Common Stock of any dividend, or any other distribution by the Corporation
to such holders, of any shares of capital stock of the Corporation, evidences of
indebtedness of the Corporation, or assets (including rights, warrants or other
securities (of the Corporation or any other Person)), other than any dividend or
distribution (i) paid in cash, (ii) upon a merger or consolidation or sale to
which Section 4.2(f) applies or (iii) of any Common Stock referred to in
Section 4.2(b).
      “Quoted Price” means, on any Trading Day, with respect to any security,
the last reported sales price regular way or, in case no such reported sale
takes place on such Trading Day, the average of the reported closing bid and
asked prices regular way, in either case on the New York Stock Exchange or, if
such security is not listed or admitted to trading on such exchange, on the
principal national securities exchange on which such security is listed or
admitted to trading or, if not listed or admitted to trading on any national
securities exchange, on the National Association of Securities Dealers Automated
Quotations National Market System or, if such security is not listed or admitted
to trading on any national securities exchange or quoted on such National Market
System, the average of the closing bid and asked prices in the over-the-counter
market in the United States as furnished by any NASD member firm that shall be
selected from time to time by the Corporation for that purpose.
      “Series A Preferred Stock” has the meaning set forth in Section 1(a).
      “Substituted Property” has the meaning set forth in Section 4.2(f).
      “Surviving Transaction” has the meaning set forth in Section 4.2(f).
      “Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday,
other than any day on which securities are not traded on the applicable
securities exchange or in the applicable securities market.
      “Transaction” has the meaning set forth in Section 4.2(f).
8. No Other Rights.
      The shares of Series A Preferred Stock shall not have any powers,
designations, preferences or relative, participating, optional, or other special
rights, nor shall there be any qualifications, limitations or restrictions or
any powers, designations, preferences or rights of such shares, other than as
set forth herein or in the Certificate of Incorporation or as may be provided by
law.
[The Remainder of this Page Intentionally Left Blank]

15



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, Tejas Incorporated has caused this Certificate to be
duly executed in its name and on its behalf by its authorized officer this 9th
day of August 2005.

              TEJAS INCORPORATED
 
       
 
  By:   /s/ John F. Garber
 
            Name: John F. Garber     Title: Chief Financial Officer

16